NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. BANK, N.A., Successor Trustee to           No.    19-16566
Bank of America, NA, Successor in Interest
to LaSalle Bank, NA, as Trustee, on Behalf      D.C. No.
of the Holders of the Washington Mutual         2:16-cv-02785-JCM-NJK
Mortgage Pass-Through Certificates,
WMALT Series 2007-OA5,
                                                MEMORANDUM*
      Plaintiff-counter-
      defendant-Appellant,

 v.

RED ROCK FINANCIAL SERVICES,
LLC; SHADOW SPRINGS COMMUNITY
ASSOCIATION,

                Defendants-Appellees,

EAGLE INVESTORS,

      Defendant-counter-claimant-
      Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted August 12, 2020**
                             San Francisco, California

Before: GRABER and BRESS, Circuit Judges, and DAWSON,*** District Judge.

      Plaintiff U.S. Bank, N.A., timely appeals from the summary judgment

entered in favor of Defendants Red Rock Financial Services, LLC; Shadow

Springs Community Association ("Shadow Springs"); and Eagle Investors.

Applying Nevada law, the district court held that Eagle Investors held valid title to

the disputed property. Reviewing de novo, CitiMortgage, Inc. v. Corte Madera

Homeowners Ass'n, 962 F.3d 1103, 1106 (9th Cir. 2020), we affirm.

      1. The district court correctly held that Eagle Investors met its burden of

proving superior title. See Res. Grp., LLC v. Nev. Ass'n Servs., 437 P.3d 154, 156

(Nev. 2019) (en banc) ("[E]ach party in a quiet title action has the burden of

demonstrating superior title in himself or herself."). The foreclosure sale, validly

conducted pursuant to Nevada Revised Statutes section 116.31162 through section

116.21168,1 complied with all statutory requirements, thereby extinguishing all

liens with priority lower than Shadow Springs' lien. SFR Invs. Pool 1, LLC v. U.S.



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
               The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, sitting by designation.
1
  All citations to the Nevada Revised Statutes are to the version of the code in
effect at the time of the foreclosure sale.

                                          2
Bank, N.A., 334 P.3d 408, 410–12 (Nev. 2014) (en banc) superseded by statute on

other grounds as stated in Saticoy Bay LLC 9050 W Warm Springs 2079 v. Nev.

Ass'n Servs., 444 P.3d 428 (Nev. 2019). Reviewing the undisputed evidence, the

only reasonable inference is that part of the lien was for unpaid "assessments for

common expenses." Nev. Rev. Stat. § 116.3116(2). Accordingly, the foreclosure

sale extinguished the deed of trust. See SFR Invs., 334 P.3d at 419 ("NRS

116.3116(2) gives [a homeowner's association] a true superpriority lien, proper

foreclosure of which will extinguish a first deed of trust.").

      2. The district court correctly held that no equitable basis exists for setting

aside the sale. Even assuming that Shadow Springs' letters misstating the legal

effect of the lien constituted unfairness, U.S. Bank has not pointed to any evidence,

such as its own reliance on the letters not to contest the sale, that the letters

affected the sale. See Res. Grp., LLC, 437 P.3d at 160–61 (holding that "a court

may set the sale aside" only "if the totality of the circumstances demonstrates that

the sale itself was affected by 'fraud, unfairness, or oppression'"); Nationstar

Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d 641,

648–49 (Nev. 2017) ("[I]f the district court closely scrutinizes the circumstances of

the sale and finds no evidence that the sale was affected by fraud, unfairness, or

oppression, then the sale cannot be set aside, regardless of the inadequacy of

price." (emphasis added)); see also Res. Grp. LLC, 437 P.3d at 160 ("The party


                                            3
seeking to set aside the sale on equitable grounds bears the burden to produce

evidence showing that the sale was affected by fraud, unfairness, or oppression that

would justify setting aside the sale." (internal quotation marks and brackets

omitted)).

      AFFIRMED.




                                          4